Citation Nr: 1519338	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970 and from July 1970 August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This case was before the Board in February 2014 when entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for bilateral hearing loss were remanded for further procedural and evidentiary development.  Service connection for bilateral hearing loss has since been granted in an April 2014 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned.  Therefore, this claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  However, as discussed below, the Board finds that there not been substantial compliance with February 2014 remand instructions with respect to entitlement to service connection for acquired psychiatric disorder.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), as in prior adjudicative actions by VA, entitlement to service connection for an acquired psychiatric disability encompasses any mental disability that may reasonably be encompassed by several factors including:  the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  Additionally, entitlement to service connection for a nervous condition was previously claimed in September 1971 and December 1971 applications for benefits, and was denied in June1972 correspondence as the Veteran failed to report for a scheduled VA examination.  The issue was not adjudicated on the merits, and the Veteran was not provided notice of any adjudication on the merits or appellate rights.  As such, the Board finds that the prior claims are deemed to have been abandoned and, as in the February 2014 Board remand, the Board will herein address the April 2010 current claim on the merits de novo.

In April 2011, the Veteran testified before a Decision Review Officer.  In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the record.

The issue of entitlement to service connection for high blood pressure has been raised by the record in an April 2004 application for benefits, although the Board acknowledges the Veteran indicated he was applying for pension benefits he also filled out the relevant portion for compensation and indicated entitlement to service connection for high blood pressure, thus this issue is referred to the Agency of Original Jurisdiction (AOJ) for clarification.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND


As noted above, the Board finds that the development requested by the Board's January 2014 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

Specifically, the February 2014 Board remand directed the RO/AMC, in pertinent part, to obtain an opinion as to whether it is at least as likely as not that any acquired psychiatric disorder, diagnosed during the pendency of the appeal, was related to the Veteran's active duty service, to include an in-service motor vehicle accident.  The February 2014 Board remand further directed that the examiner should specifically comment on all diagnoses of acquired psychiatric disorders rendered during the pendency of the appeal, to include a July 2010 VA treatment record diagnosis of paranoid schizophrenia.  

Pursuant to the February 2014 Board remand, a VA mental disorders examination was obtained in April 2014.  However, the April 2014 VA examiner only identified an unspecified mood disorder.  The April 2014 examiner did not provide an opinion on the diagnosis in multiple VA treatment records of paranoid schizophrenia.  Nor did the April 2014 VA examiner address a March 2011 VA treatment record which provided a diagnosis of depression.  An October 2013 VA treatment record indicated alprazolam was prescribed for anxiety and a January 2014 VA treatment record also provided diagnoses of schizophrenia and depression.  Thus, the April 2014 VA examination report is inadequate as these diagnoses were not addressed.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Furthermore, compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Therefore, the Board finds another psychiatric examination is warranted.

The record reflects, including a December 2013 VA treatment record, that the Veteran receives disability benefits from the Social Security Administration (SSA).  There are no SSA records associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Thus, the relevant SSA records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran receives regular psychiatric treatment from the VA Connecticut Healthcare System, Newington Campus and West Haven Campus, each most recently in February 2014.  Thus, on remand, updated VA treatment records from the VA Connecticut Healthcare System, Newington Campus and West Haven Campus, to include all associate outpatient clinics, since February 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the VA Connecticut Healthcare System, Newington Campus and West Haven Campus, to include all associate outpatient clinics, since February 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain and associate with the record, all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and a copy of all disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for an examination, with an examiner other that the April 2014 examiner, to determine the nature and etiology of any psychiatric disability diagnosed proximate to or during the pendency of the appeal.  All necessary tests should be conducted. Any psychiatric disabilities should be identified.  As to each diagnosed psychiatric disability (to include paranoid schizophrenia, depression, and possibly anxiety as medication was prescribed for such), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed psychiatric disorder was present in service, was caused by service, or is otherwise related to service, to include the December 1969 automobile accident.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should also specifically comment on the Veteran's August 1971 separation examination which noted, in part, frequent depression, and marital and financial problems.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158; 3.655 (2014).

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






